DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 11/3/2021.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 11/3/2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations as recited in lines 3-8 of claim 1 such as “base”, “first end open”, and “a set of walls”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
	Re. claim 1: The phrase “A fixture for holding a hard drive and carrier” as recited in line 1 appears to be --A fixture for holding a hard drive and a carrier--.
		The phrase “proximate a second end opposite the first end” as recited in lines 5 and 6 appears to be --proximate a second end opposite the first end open--.
		The phrase “a first set of plurality of stands” as recited in line 9 appears to be --a first set of a plurality of stands--.
		The phrase “the first wall near the first end” as recited in line 9 appears to be --the first wall near the first end open--.
		The phrase “a second set of plurality of stands attached to the first wall near the first end” as recited in line 11 appears to be --a second set of the plurality of stands attached to the first wall near the first end open--.
		The phrase “a third set of plurality of stands attached to the second wall near the first end” as recited in line 13 appears to be --a third set of the plurality of stands attached to the second wall near the first end open--.
		The phrase “a fourth set of plurality of stands attached to the second wall near the first end” as recited in line 15 appears to be --a fourth set of the plurality of stands attached to the second wall near the first end open--.
		The phrase “a releasable hold mechanism proximate the first end” as recited in line 17 appears to be --a releasable hold mechanism proximate the first end open--.
	Re. claim 2: The phrase “wherein the fixtures is made from material comprising” as recited in line 1 appears to be --wherein the fixtures is made from a material comprising--.
	Re. claim 3: The phrase “wherein the voids are holes for the allowing screws” as recited in line 1 appears to be --wherein the voids are holes for allowing screws--.
	Re. claim 6: The phrase “wherein the components further comprises of a hard drive” as recited in line 1 appears to be --wherein the components further comprises a hard drive--.
	Re. claim 7: The phrase “a fixture” recited in line 5 appears to be --the fixture--.
		The phrase “proximate a second end opposite the first end” as recited in lines 8 and 9 appears to be --proximate a second end opposite the first end open--.
		The phrase “a first set of plurality of stands attached to the first wall near the first end” as recited in line 12 appears to be --a first set of a plurality of stands attached to the first wall near the first end open--.
		The phrase “a second set of plurality of stands attached to the first wall near the first end” as recited in line 14 appears to be --a second set of the plurality of stands attached to the first wall near the first end open--.
		The phrase “a third set of plurality of stands attached to the second wall near the first end” as recited in line 16 appears to be --a third set of the plurality of stands attached to the second wall near the first end open--.
		The phrase “a fourth set of plurality of stands attached to the second wall near the first end” as recited in line 18 appears to be --a fourth set of the plurality of stands attached to the second wall near the first end open--.
		The phrase “a releasable hold mechanism proximate the first end” as recited in line 20 appears to be --a releasable hold mechanism proximate the first end--.
		The phrase “a fastening tool to apply the fasteners” as recited in line 24 appears to be --a fastening tool to apply the one or more fasteners--.
	Re. claim 8: The phrase “wherein fasteners further comprises of screws” as recited in line 1 appears to be --wherein the one or more fasteners further comprises screws--.
	Re. claim 9: The phrase “wherein fastening tool further comprises screwdriver” as recited in line 1 appears to be --wherein the fastening tool further comprises a screwdriver--.
	Re. claim 10: A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
		A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
		The phrase “wherein the fixtures is made from material comprising” as recited in line 1 appears to be --wherein the fixtures is made from a material comprising--.
Re. claim 11: The phrase “wherein the voids are holes for the allowing only the non-head end” as recited in line 1 appears to be --wherein the voids are holes for allowing only a non-head end--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 6: The phrase “the components further comprises of a hard drive and a hard drive carrier” as recited in lines 1-2 renders the claim vague and indefinite. It is unclear as to whether the hard drive and the hard drive carrier are the same hard drive and carrier as recited in line 1 of claim 1 or a new hard drive and a hard drive carrier. Clarification is required. 
	Re. claim 7: The phrases of “a hard drive” and “a hard drive carrier” as recited in lines 3-4 renders the claim vague and indefinite. It is unclear as to whether the hard drive and the hard drive carrier are the same hard drive and carrier as recited in line 1 of claim 7 or a new hard drive and a hard drive carrier. Clarification is required. 

Allowable Subject Matter
Claims 1-5 are allowed.
Claims 6-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729